Dunbar, J.
(dissenting).— I dissent. In my opinion the judgment in this case cannot be disturbed without usurping the province of the jury. The jury heard the testimony and saw the witnesses face to face; and the statement of facts shows that there was sufficient testimony, if the jury believed it, to warrant the verdict. It may be uncertain what the understanding of the parties to the contract was; but where there is an uncertainty as to any fact concerning which evidence is introduced, that is a question for the jury and not the court. Nickum testified that his understanding was that he was furnishing the material sold to the Pacific Cable Construction Company, and the jury doubtless concluded that the testimony justified his understanding. The testimony shows that at various interviews between Nickum and plaintiff and defendants in relation to the payment of this claim, subsequent to the making of the contract there were disputes as to the amount due thereon; but that neither of the defendants distinctly denied their liability, and that at one such interview a pay*221ment was made on account of said contract, and a receipt taken in the name of both defendant companies. From this the jury could fairly infer a joint liability.
It is urged that the record is silent as to how the defendants were present at those said interviews, or by whom they were represented. The statement of facts as certified by the judge simply shows that those interviews were between Mokum and plaintiff and defendants. The statement is plain, and must be construed against a defendant corporation the same as against a defendant individual. To give any force to the finding at all, it must be presumed that the defendant was there by its accredited agent, otherwise it was not there at all $ and there is no sense to the finding.
Appellants cannot object to the judgment being jointly against them and the Seattle Construction Company, and urge fbe fact that Nickunfs testimony would tend to relieve the Seattle Construction Company of any liability. It Is time to review that question when the Seattle Construction Company asks to be relieved from the judgment.